Appellant was convicted for violating the stock law. The admitted facts show that the petition to the commissioners court asking for the election was filed at 10:30 a.m. on the first day of the term of the county commissioners court. This was a term fixed by law. It is further an admitted fact that the court did not in fact convene until 1:30 p.m. of the same day. Over appellant's objection it was shown that the custom of that court was to meet at 1:30 o'clock. It would be immaterial whether it was the custom of the court to meet or not; it could not change the law for the term, for under the statute it began on that day without fixing the hour for convening. The statute provides that the election to decide whether or not stock shall run at large shall be ordered at the next term after filing the petition. It can not be ordered at the term at which the petition is filed. Under the *Page 115 
authority of Robertson v. State, 6 Texas Ct. Rep., 20, the order of the commissioners court was illegal.
The judgment is therefore reversed and the prosecution ordered dismissed.
Reversed and dismissed.